Citation Nr: 1122123	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg (right knee and lower leg disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1956 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Veteran testified during a hearing conducted via videoconference before the undersigned signed Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The degenerative changes of the cervical spine are not manifested by forward flexion of the cervical spine to 15 degrees or less, by favorable ankylosis of the entire cervical spine, radiculopathy, or by incapacitating episodes having a total duration of at least four weeks during the past 12 months.

2.  The degenerative changes of the lumbar spine are not manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less, radiculopathy, or by an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.

3.  Prior to November 17, 2010, the evidence of record reflects noncompensable limitation of motion of the right knee, with complaints of pain and weakness of the right knee and lower leg.  

4.  From November 17, 2010, the evidence of record reflects limitation of extension to 10 degrees and deformity with pain on motion.  

5.  The Veteran underwent a total right knee replacement on January 27, 2011.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for degenerative changes of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5235-5243 (2010).

2.  The schedular criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5235-5243.

3.  Prior to November 17, 2010, the schedular criteria for a rating in excess of 10 percent for status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5260 (2010).


4.  From November 17, 2010 through January 26, 2011, the schedular criteria for a 20 percent evaluation for status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5260 (2010).

5.  Effective January 27, 2011, the schedular criteria for a 100 percent rating for a total right knee replacement (previously characterized as status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg) are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In October 2005, May 2006, and November 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2006 and November 2008 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that the pertinent disability had worsened in severity would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran was also afforded VA examinations in October 2006 and June 2010 in conjunction with his claims and the examination reports are of record.  The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files that includes his written contentions and oral testimony, service treatment and personnel records, VA and non-VA medical records and examination reports, dated from 2003 to 2011, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the severity of his service-connected cervical, lumbar, and right knee and lower leg disabilities warrant higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2010); 38 C.F.R. §§ 4.2, 4.6.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.

A.  Lumbar and Cervical Spine

By way of history, the record reflects that, in a September 1984 rating decision, the RO granted service connection for degenerative changes of the cervical and lumbar spine that was assigned a 10 percent disability rating under Diagnostic Code 5010.  In August 2005, the RO received the Veteran's current claim for an increased rating.  The January 2007 rating decision on appeal awarded separate 20 percent evaluations for the Veteran's cervical and lumbar spine disabilities under Diagnostic 5242.

1.  Increased rating for Degenerative Changes of the Cervical Spine.

In written and oral statements in support of his claim, the Veteran asserts that a higher rating is warranted for his service-connected cervical spine disability.  During his March 2011 Board hearing, he testified to having constant cervical spine pain.  He said he did not work and was retired from the Air Force (see Board hearing transcript at page 7).  

The cervical spine disorder at issue may be appropriately rated under, as the criteria is identical, 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (degenerative arthritis of the spine) or 5243 (for intervertebral disc syndrome (IVDS)).  These code sections may be evaluated either under the general rating formula for diseases and injuries of the spine, or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2010).  38 C.F.R. § 4.71a.

Unfavorable ankylosis of the entire cervical spine warrants a 40 evaluation.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating.  Id.

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  See 38 C.F.R. § 4.71a, Plate V (2010).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.

An intervertebral disc syndrome (IVDS) (Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12 months.  A 40 percent evaluation is warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to revised Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.

As noted, the RO received the Veteran's current claim for an increased rating in August 2005. 

The VA and non-VA medical records, dated from 2003 to 2011, reflect the Veteran's complaints of neck pain and stiffness.

On examination for VA purposes in October 2006, the Veteran complained of neck stiffness and decreased range of motion.  He had pain at the base of his neck intermittently about twice a month that lasted from several hours to a week.  The pain was aching and cramping but did not travel anywhere and was caused by stress or occurred spontaneously.  He took Soma generic for neck muscle spasm, Celebrex, and naproxen.  Bed rest was not required for neck pain.  He had difficulty driving for long periods of time or participating in strenuous physical activities because of his neck disability.

Objectively, there was no radiation of pain on movement or muscle spasm.  There was tenderness present at the base of the neck with no ankylosis of the cervical spine.  Range of motion was flexion from 0 to 40 degrees with pain between 30 and 40 degrees; extension from 0 to 45 degrees with pain between 40 and 45 degrees; right and left lateral from 0 to 30 degrees with pain between 20 and 30 degrees; and right and left rotation from 0 to 60 degrees with pain between 50 and 60 degrees.  Pain was the major factor causing decreased range of motion of the cervical spine, but there was also fatigue and lack of endurance but no weakness or incoordination.  There was no further decreased range of motion after repetitive use of the cervical spine.  Neurological examination findings of the upper extremities revealed normal motor and sensory function and reflexes at the biceps and triceps were 2+.

In a July 2007 signed statement, J.L.H., M.D., said that the Veteran had increased pain and stiffness in his cervical spine with decreased flexion limited to less than 30 percent with frequent muscle spasm and headaches that required medication or other conservative measures.

Private medical records, dated from July 2007 to October 2008, from L.T.S., M.D., include the Veteran's complaints of neck pain that radiated into his shoulders and downward.  Left neck pain was greater than right neck.  Back pain was worse than neck pain.  Range of motion of the cervical spine was within normal limits but tilting to the left caused pain on the left side of the neck.  There was audible crepitus in the cervical region.  Muscle tenderness was negative and motor strength was essentially normal (5/5) with normal reflexes (2+).  Diagnoses included cervical disk disease.

On examination for VA purposes in June 2010, the Veteran reported stiffness, fatigue, spasms, and decreased motion associated with his spine, but denied paresthesia and numbness.  He denied any incapacitation during the past twelve months associated with his spine.  

Objectively, the Veteran's posture was normal.  Examination of his cervical spine revealed no evidence of radiating pain on movement, and no muscle spasm, guarding, weakness, loss of tone, and atrophy of the limbs.  There was tenderness described as mild posterior cervical spine tenderness.  There was no ankylosis of the cervical spine.  Range of motion of his cervical spine was flexion from 0 to 45 degrees with pain at 20 degrees; extension from 0 to 40 degrees with pain at 35 degrees; right lateral flexion from 0 to 15 degrees with pain at that point; left lateral flexion from 0 to 20 degrees, with pain at 15 degrees; right rotation from 0 to 45 degrees with pain at that point; and left rotation from 0 to 40 degrees with pain at 35 degrees.  The joint function of the Veteran's spine was not additionally limited by pain fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Further, neurological examination findings revealed no sensory deficits from C3-C8.  There were no sensory deficits of T1 in the thoracic spine.  The right and left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The Veteran's upper extremities show no signs of pathologic reflexes.  The examination showed normal cutaneous reflexes.  There were no signs of cervical IVDS with chronic and permanent nerve root involvement.  The examiner said the diagnosis of degenerative changes in the cervical spine remained unchanged and the Veteran's condition remained active.  The Veteran had painful and decreased range of motion of the cervical spine.

Upon review of the probative medical and other evidence of record, the Board finds that a rating in excess of the currently assigned 20 percent evaluation is not warranted for the Veteran's service-connected cervical spine disability.

While, during the October 2006 VA examination, the Veteran complained of neck pain, his cervical spine range of motion was flexion to 40 degrees, extension to 45 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 60 degrees.  There was tenderness and no radiating pain or evidence of muscle spasm.  Motor function and sensory findings were normal in the upper extremities.

Similarly, during the June 2010 VA examination, the Veteran complained of neck pain, his cervical spine range of motion was flexion to 45 degrees, extension to 40 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 45 degrees, and left rotation to 40 degrees.  There was tenderness but no evidence of radiating pain or muscle spasm.  Motor function and sensory findings were normal.

While the outpatient records reflect the Veteran's complaints of cervical pain and stiffness, and decreased range of motion, neither these records nor the VA examination reports reflect unfavorable ankylosis of the entire cervical spine such as to warrant a 40 percent rating, or forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine such as to warrant a 30 rating.

There are no incapacitating episodes associated with the Veteran's cervical spine disability and no neurologic abnormalities to warrant a separate compensable evaluation.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected cervical spine disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the loss of motion reported by the June 2010 examiner, when flexion was to 45 degrees with pain noted at 20 degrees, there is no indication that pain, due to disability of the cervical spine, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of record is against a rating in excess of 20 percent for the Veteran's service-connected degenerative changes of the cervical spine.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

2.  Above 20 Percent for Degenerative Changes of the Lumbar Spine.

The Veteran also asserts that a higher rating is warranted for his lumbar spine disability.  During his March 2011 Board hearing, the Veteran testified to having constant back pain for which he took medication and used a brace he purchased at Wal Mart (see hearing transcript at page 5.).  He experienced incapacitation approximately once a month and said that he had stenosis.

The current regulations under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.)

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

As detailed above, IVDS under Diagnostic Code 5243 is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.
The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's lumbar spine disability.

VA and non VA medical records, dated from 2003 to 2011, reflect the Veteran's complaints of low back pain that was treated with prescribed medication.  

When seen in the VA outpatient clinic in July 2005, the Veteran complained of dull, constant, non-radiating, pain that was aggravated with prolonged standing and relieved with walking and rest.  There was no associated tingling, weakness, or numbness of the lower extremities.  He was noted to be stable on range of motion exercises.

In a February 2006 signed statement, Dr. J.L.H. said that the Veteran had constant back pain due to significant lumbar degenerative joint disease on x-ray that worsened in the past ten years for which he took anti inflammatory medication and muscle relaxers.

However, when examined by VA in October 2006, range of motion of the Veteran's thoracolumbar spine was flexion from 0 to 80 degrees with pain between 70 and 80 degrees; extension from 0 to 20 degrees with pain between 10 and 20 degrees; right and left lateral turn from 0 to 25 degrees with pain between 20 and 25 degrees; and right and left lateral rotation from 0 to 20 degrees with pain between 10 and 20 degrees.  There was no further decreased range of motion after repetitive use.  Pain was the primary factor causing decreased range of motion of the thoracolumbar spine.  There was also fatigue and lack of endurance but no weakness and incoordination.  

Further, position of the Veteran's head was within normal limits and symmetry was present.  Symmetry of spine motion was present and curvature of the spine was within normal limits.  There was no evidence of any IVDS in his lumbar spine.  There was no bowel, bladder or erectile dysfunction.  Biceps and triceps reflexes were 2+.  Motor and sensory function was normal.  The Veteran walked with an abnormal gait and he limped at times.  He used a cane at times for his muscle spasms in the low back.  There was no radiation of pain on movement.  Muscle spasm was present paravertebrally, in the thoracolumbar spine.  There was tenderness present paravertebrally in the thoracolumbar spine.  Straight leg raising was negative bilaterally.  Rectal examination findings were normal aside from a large prostate.  Neurological examination findings in the upper and lower extremities were normal.  

Also, the Veteran complained of stiffness and extreme soreness of his low back and had muscle spasms.  He had pain at the base of his lumbar spine that occurred approximately twice a week.  He had constant low grade pain and the twice a week pain was stronger with muscle spasms.  The pain could be caused by physical activity and bed rest helped his back more than his knee or neck.  The pain often forced him to walk in a bent over position.  He took prescribed medication and used a heating pad.  The Veteran used bed rest approximately twice a month for three to five days for relief.  He drove short distances, less than 50 miles and was unable to do anything that requir4ed a lot of physical activity or involved strenuous lifting, pushing or pulling.  The examiner noted that the Veteran was unable to drive more than 50 miles without having to stop and get relief for his back.  

The July 2007 private record from Dr. L.T.S. includes the Veteran's complaints of back pain.  The Veteran's gait was normal and lumbar range of motion flexion was also within normal limits.  Extension was poor and caused increased pain.  There was audible crepitus in the lumbar region.  Motor strength and reflexes were normal.  Lumbar radiculitis and disk diease were diagnosed.  Facet injections were administered.  

In his July 2007 statement, Dr. J.L.H. said that, results of a June 2007 magnetic resonance image (MRI) of the Veteran's lumbar spine, showed multilevel degenerative joint disease with disc abnormalities and foraminal stenosis.  It was noted that the Veteran had considerable lower back pain most of the time that he treated with pain medication, muscle relaxers, anti-inflammatories, heat, and bed rest.  Dr. J.L.H. said that the Veteran was unable to stand straight and lacked approximately 25 percent of extension.  Pain radiated into both legs with weakness, numbness, and tingling.  The Veteran was unable to sit, stand, or lay down for an extended period of time.  

An August 2007 signed statement from Dr. L.T.S., is to the effect that the Veteran had extreme back pain with multilevel changes according to results of a MRI performed in June 2007, with disks that were degenerative as well as severe facet athropathy.  Multiple nerves were pinched as they attempted to leave the spinal canal.  Nerve root compromise was greatest on the let at the L3 and L4 nerve roots, with pronounced changes at L1-2, L3-4, and L4-5, that represented a deteriorating condition caused by repetitive trauma.  The Veteran's condition was guarded and may ultimately require surgery.  Current treatment included facet injections.

A November 2008 treatment record from Dr. L.T.S. indicates that the Veteran had lumbar spondylosis with facet arthropathy bilaterally at L4-5 and L5-S1.

Private medical records, dated from May to July 2009, indicate that results of a May 2009 MRI of the lumbar spine showed degenerative disc disease and degenerative joint disease and foraminal stenosis, bilaterally, at L4-5 and L5-S1 but no central stenosis.  When seen in June 2009, the Veteran was status post a right L4 selective nerve root block performed the previously month that he said was very effective.  Another injection was administered in July 2009.

In a September 2009 signed statement, M.T., M.D., the Veteran's physician, noted that the Veteran had back pain that began to radiate into the buttocks and right leg to the foot for which another MRI was performed and revealed nerve root compression.  That resulted in his undergoing a series of three nerve root block injections.  It was noted that the Veteran's pain frequently caused his knee to buckle so he ambulated with a cane.  When seen in July 2009, he was observed to have an unintentional weight loss of 18 pounds in the last seven months that he attributed to loss of appetite due to chronic pain and need to take prescribed medications.

A December 2009 VA outpatient medical record includes the Veteran's complaints of chronic low back pain that was not radiating.  He denied any associated tingling, weakness, or numbness in his lower extremities or any bowel or bladder dysfunction.  A MRI was performed in May 2009 and he had a nerve block at a local pain clinic.  

During the June 2010 VA examination, the Veteran complained of severe back pain exacerbated by physical activity and stress and relieved by rest and pain medication.  During flare-ups he had limited joint motion and was treated with pain medication and epidural injections.  He denied any incapacitation in the past twelve months.  The Veteran reported limitation in walking due to his spine and right leg pain.  He was able to walk 25 yards that took him ten minutes to accomplish.  He reported experiencing falls due to his spine disability.  He had stiffness, fatigue, spasms, and decreased motion but denied paresthesia and numbness.  He had weakness of the spine, leg, and foot.  The Veteran denied having bowel problems related to the spine but reported having erectile dysfunction and bladder problems related to the spine condition.  He had urinary frequency but not incontinence and was treated by an urologist, Dr. J.M., in Murphy, North Carolina.  

Objectively, the Veteran had normal posture and walked with an antalgic gait.  The abnormal gait was due to his knee and leg arthritis.  Examination of his thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as mild lumbar spine tenderness.  The spinal contour was preserved though there was tenderness.  There was no guarding of movement and no weakness.  Muscle and musculature were normal.  There was negative straight leg raise on the right and left sides.  Lasegue's sign was negative and there was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  

Further, range of motion of the Veteran's lumbar spine was flexion from 0 to 85 degrees with pain at 20 degrees; extension from 0 to 30 degrees with pain at 15 degrees; right lateral flexion from 0 to 25 degrees with pain at 15 degrees; left lateral flexion from 0 to 20 degrees with pain at 15 degrrees; right and left rotation each from 0 to 20 degrees with pain at 20 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

Also, a rectal or genital examination was contraindicated because there were no symptoms related to the rectum or bowel dysfunction or genital or urinary dysfunction that would indicate the need for such an examination.  Neurological examination revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no deficits of S1.  There was no lumbosacral motor weakness.  Right and left lower extremity reflexes revealed knee and ankle jerks 2+.  The lower extremities show no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement and nor-non-organic physical signs.  The physician said that the Veteran's diagnosis of degenerative changes of the lumbar spine remained unchanged.  There was painful and decreased range of motion of the lumbar spine.

A November 2010 private orthopedic treatment record includes the Veteran's complaints of low back pain that radiated into his right hip and upper back.  Objectively, there was no kyphosis, lordosis, or scoliosis.  There was full, painless range of motion of the thoracic and lumbar spine with normal stability, strength, and tone.  Straight leg raise was negative bilaterally and reflexes were symmetrical in the quadriceps and Achilles tendon.  Results of x-rays taken at the time showed degenerative disc disease, most notable at L1-2, L2-3.  There was mild degenerative disc disease at L3-4.  L4-5 and S1 were well preserved.  It was noted that the Veteran was already attending pain management and treated with injections for back pain. 

The private records show that results of a MRI performed in December 2010 revealed multilevel degenerative disk disease with the worst levels at L1-2, 2-3, and pronounced at 2-3 and 3-4.

Here, there is no evidence to reflect that the Veteran's service-connected lumbar spine disorder at any time was manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less.  In fact, in November 2010, the private orthopedic record shows that the Veteran had normal and painless range of lumbar spine motion.

There are also no neurologic abnormalities to warrant a separate compensable evaluation.  Although, in June 2010, the Veteran reported having erectile dysfunction and bladder problems associated with his spine disorder, there are simply no clinical findings of such dysfunction, or any other neurological problems, attributable to his service-connected lumbar disability.  There was reference to radiating pain in 2009 and the Veteran underwent nerve root blocking injections.  However, neurological testing before and after this incident revealed normal findings.  There is no objective neurological abnormality warranting a separate compensable evaluation.   There were no reports of incapacitating episodes such as to warrant a higher rating.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the statements offered by Drs. J.L.H., L.T.S., and M.T., regarding the Veteran's lumbar spine pain, there is no indication that pain, due to disability of the lumbar spine disability, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of record is against a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's lumbar spine.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

B.  Above 10 Percent for Status Post Tibial Plateau Fracture with Degenerative Changes and Deformity of the Right Knee and Proximal Lower Leg

The Veteran claims that a rating in excess of 10 percent is warranted for his right knee and lower leg disability.  During his March 2011 Board hearing, the Veteran said that he sought private orthopedic treatment and was advised that his knee was a bone-on-bone situation that required surgery (see hearing transcript at page 3).  He said that he underwent right knee total replacement in January 2011.  The Veteran indicated that he was still undergoing physical therapy, that he anticipated finishing shortly, and was doing very well (Id. at 4).  

The record reflects that, in the September 1984 rating decision, the RO also granted service connection for the Veteran's right knee and lower leg disability that was awarded a 10 percent disability rating under Diagnostic Code 5257-5010.  In August 2005, the RO received the Veteran's current claim for an increased rating.  The January 2007 rating decision rated the Veteran's disability under Diagnostic Code 5260.

Given the disability evaluation assigned the Veteran's knee and lower leg disability, potentially applicable Diagnostic Codes provide ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010), if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010), if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Impairment of the tibia and fibula is rated under Diagnostic Code 5262 that provides a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  Id.   A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Upon review of the probative medical evidence of record, the Board finds that, prior to November 17, 2010, a rating in excess of the currently assigned 10 percent is not warranted for the Veteran's service-connected right knee and lower leg disability but, effective November 17, 2010, a 20 percent rating is warranted, and effective January 27, 2011, a 100 percent rating may be assigned for his total right knee replacement.  

1. Prior to November 17, 2010

The October 2006 VA examination report reveals that the Veteran complained of his knee giving way when going from a sitting to a standing position and he considered the knee weak.  He was unable to walk very long distances, lacked endurance, and his knee tired easily and fatigued.  His knee pain lasted for several hours, and occurred intermittently approximately four times a week.  The Veteran had aching and sharp pain caused by physical activity, cold weather, or that occurred spontaneously and was relieved by rest and muscle relaxant medication.  He resorted to bed rest about once a month, twelve times in the past year for a total of ten days.  The Veteran denied any prosthetic implants and was unable to participate in sports or any vigorous physical activities due to knee problems.  Dr. J.H. was his family physician for the last ten years.  

Objectively, the Veteran had a scar on his right knee that was 5 centimeters (cm.) by 0.5 cm.  The scar was level, nontender, not ulcerated, and not disfiguring.  There was no adherence to underlying tissue, and no instability or inflammation.  There was no edema, tissue loss, keloid, hypo and hyper-pigmentation, and no abnormal texture.  Leg lengths were symmetrical with no signs of weight bearing abnormalities on his feet such as calluses or skin breakdown.  

Further, the Veteran's posture was normal and his gait was abnormal.  He limped at times.  The right knee was tender with abnormal movement and guarding on movement.  There was no locking pain, joint effusion or crepitus in the knee and no ankylosis of the knee joint.  Range motion of the right knee was from 0 to 125 degrees with pain between 115 and 125 degrees and extension was to 0 degrees.  Pain was the major factor causing decreased range of right knee motion.  There was also fatigue, weakness and lack of endurance, but no incoordination.  The Veteran lost another 20 degrees of flexion of the right knee after repetitive use secondary primarily to pain.  Neurological examination findings were normal.  It was noted that the Veteran was retired since 1986 and his daily activities were hampered.  He was unable to do any yard or garden work, golf, and do housework, and had difficulty ascending and descending stairs.  He had difficulty driving a car with a clutch.

A July 2009 private medical record includes the Veteran's report of right knee buckling and he felt weak in the quadriceps.

In her September 2009 signed statement, Dr. M.T. said that the Veteran had chronic right knee pain that affected his ability to walk any significant distance and made it impossible to exercise.  

The December 2009 VA outpatient record includes the Veteran's complaints of right knee pain.

The June 2010 VA examination report reflects the Veteran's complaints of constant, sharp, aching, and burning right leg pain that travels to his foot.  His knee disability was manifested by weakness, stiffness, giving way, lack of endurance, fatigability, pain, and dislocation.  The knee and leg pain was exacerbated by physical activity and stress and leg pain occurred spontaneously.  With knee flare-ups, the Veteran experienced functional limitation that included inability to perform daily activities as desired and limited joint motion that was walking a reasonable distance.  He was unable to stand in one spot for more than a few minutes.  Rest and medication relieved the pain.  The Veteran denied any incapacitation due to knee impairment in the past twelve months and had no surgery or joint replacement.  He was no longer able to play golf, do yard work, or enjoy other physical activities.

Objectively, the Veteran walked with an antalgic gait due to his knee and leg arthritis.  There was mild ataxia with tandem gait.  His walking was steady and his leg lengths were symmetrical on each side.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He ambulated with a cane for right knee instability.  Examination of the right tibia and fibula revealed normal findings.  Examination of the right knee revealed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, misalignment and drainage.  There was no subluxation.  Range of motion of the right knee was flexion from 0 to 110 degrees with pain at 85 degrees and extension to 0 degrees.  On the right, joint function was not additionally limited by pain, fatigue, weakens, lack of endurance, or incoordination after repetitive use.  Medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee.  

Further, the Veteran's right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion of the right ankle was dorsiflexion from 0-20 degrees (normal range of motion is from 0-20 degrees); and plantar flexion from 0 to 45 degrees (normal range of motion is from 0 to 45 degrees).  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The VA examiner also said the Veteran had painful and decreased range of motion of the right knee and lower leg.  As to knee stability, the examiner said right knee tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was no subluxation on the right.  According to the examining physician, the Veteran's gait instability appeared to be age-related.  It was noted that the Veteran was retired and Veteran reported pain with walking and most activities that required significant movement.

In light of the ranges of motion, noted above, the Veteran has not met the criteria for even a minimal compensable evaluation for his service-connected right knee disability under Diagnostic Code 5260 or 5261.  Still, in light of his pain, weakness, and discomfort he was assigned a 10 percent rating, apparently in accordance with DeLuca, and Diagnostic Code 5003.  However, objective evidence of dysfunction is not sufficient to assign a higher rating prior to November 17, 2010.

While, in October 2006, July 2009, and June 2010, the Veteran said that his knees locked or gave way, there was no clinical finding of instability or locking during the October 2006 and June 2010 VA examinations, or in any outpatient clinical record.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Even if occasional locking is present, this would not affect the evaluation assigned.  In fact the June 2010 VA examiner attributed the Veteran's gait instability to age.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted prior to January 27, 2011.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right knee disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the June 2010 VA examiner's note to the effect that there was painful and decreased range of right knee motion, there is no indication that pain, due to disability of the right knee, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation prior to January 27, 2011.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

The preponderance of the objective medical evidence of record is against the Veteran's claim for a rating in excess of 10 percent for his service-connected right knee and lower leg disability prior to November 17, 2010.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

2. From November 17, 2010

The November 2010 private orthopedic record reflects the Veteran's complaints of right knee pain that radiated into his right shin.  Objectively, the right knee showed severe deformity with varus.  There was no localized tenderness or palpable defects.  There was crepitus on the medial and lateral sides.  There was no evidence of medial instability.  Lachman's test was negative.  There was negative pivot shift and normal patellar tracking.  Range of motion indicated that the Veteran was missing 10 degrees of extension and flexion was to 95 degrees.  There was no hamstring or quadriceps atrophy and tone was normal.  Results of x-rays taken of the tibia revealed evidence of a previous tibial plateau fracture that was healed in some varus.  Marked degenerative changes appeared to be most pronounced on the lateral side.  It was noted that the Veteran presented with post traumatic osteoarthritis of the right knee secondary to a tibial plateau fracture.  The treatment plan included Suparetz injections and knee replacement was briefly mentioned.  

In light of the ranges of motion, noted above, the Veteran met the criteria for a minimal compensable evaluation for his service-connected right knee disability under Diagnostic Code 5261.  In light of his weakness, discomfort and the marked degenerative change, there is objective evidence of pain sufficient to warrant a 20 percent rating, in accordance with DeLuca, and Diagnostic Code 5261.  However, objective evidence of dysfunction is not sufficient to assign a higher rating prior to January 27, 2011.

There was no clinical finding of instability or locking.  Moreover, the most recent x-rays of the Veteran's knees, taken in November 2010 were interpreted to show post traumatic osteoarthritis of the right knee.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Even if occasional locking is present, this would not affect the evaluation assigned.  Thus, a separate rating for instability is not warranted prior to January 27, 2011.  See VAOPGCPREC 23-97.

3. Effective January 27, 2011

Private medical records demonstrate that, on January 27, 2011, the Veteran underwent a total right knee replacement.  Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Thereafter-after the one-year period following implantation-Diagnostic Code 5055 provides that the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id.

Accordingly, a 100 percent disability rating is warranted for the Veteran's total right knee replacement, effective for one year starting on January 27, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.

The Board has also considered whether the Veteran's spine and knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In October 2006 and June 2010 the Veteran told the VA examiners he was retired (evidently due to age).  It has not been suggested that his cervical and lumbar spine and right knee and lower leg disabilities preclude his employment.  Moreover, in an unappealed December 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that the Veteran's cervical and lumbar spine symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.










(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for degenerative changes of the cervical spine is denied.

A rating in excess of 20 percent for degenerative changes of the lumbar spine is denied.

Prior to November 17, 2010, a rating in excess of 10 percent for status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg is denied.

From November 17, 2010 through January 26, 2011, a rating of 20 percent for status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg is allowed, subject to the regulations governing the award of monetary benefits.

Effective January 27, 2011, a 100 percent rating for a total right knee replacement (formerly characterized as status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg) is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


